Title: To Alexander Hamilton from Lieutenant Colonel Louis Dominique Ethis de Corny, 4 December 1780
From: Corny, Louis Dominique Ethis de
To: Hamilton, Alexander



Newport [Rhode Island] 4th December 1780.
Sir,

The ill state of my Health obliges me to request permission to return to france, for as short time as possible. I must, before my departure, acquit my-self of the double duty of thanking you for the favors with [which] you have honored me, and of solliciting your orders for my country. The satisfaction I feel of Being chosen to accompany the Marquis de La fayette and of executing under his orders the disposition necessary to the arrival of the french army, Which as an interesting period of my Life Will not be superior to that of returning to give our great and good general Washington new proof of my Zeal. I shall always Be honor’d in Being reckoned one of your most faithfull comrades. I Wish that happiness, success and glory follow you, forever.
I am With Everlasting attachment   Your most humble and most obedient servant
Ethis de Corny Lt Colonelof cavalry at service of theunited states

Dear sir
I pray you to present my friendship full compliments to generals family.

colonel Hamilton

